892 F.2d 1041
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Dan AMES, Plaintiff-Appellant,v.Daniel SUMMEY;  Jerry Dagenhart;  Douglas James Hudson,Defendants-Appellees.
No. 89-1499.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 30, 1989.Decided Nov. 29, 1989.Rehearing and Rehearing In Banc Denied Jan. 2, 1990.

Dan Ames, appellant pro se.
Walter Clement Carpenter, Howe & Waters, PA;  Edwin Ray Groce, Stepp, Groce & Cosgrove, for appellees.
Before HARRISON L. WINTER, DONALD RUSSELL and K.K. HALL, Circuit Judges.
PER CURIAM:


1
Dan Ames appeals from the district court's order denying relief under 42 U.S.C. § 1983.   Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Ames v. Summey, CA-87-223-A-C (W.D.N.C. July 5, 1989).


2
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
AFFIRMED.